 



Exhibit 10.1
UNIT PURCHASE AGREEMENT
BY AND AMONG
ENTERPRISE GP HOLDINGS L.P.,
EPE HOLDINGS, LLC
AND
THE PURCHASERS

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE I DEFINITIONS   1
 
           
 
  Section 1.01   Definitions   1
 
  Section 1.02   Accounting Procedures and Interpretation   6
 
            ARTICLE II SALE AND PURCHASE   6
 
           
 
  Section 2.01   Sale and Purchase   6
 
  Section 2.02   Closing   7
 
  Section 2.03   Independent Nature of Purchasers’ Obligations and Rights   7
 
            ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP   7
 
           
 
  Section 3.01   Existence of the Partnership and its Subsidiaries   7
 
  Section 3.02   Purchased Units, Capitalization and Valid Issuance   8
 
  Section 3.03   EPE SEC Documents   10
 
  Section 3.04   No Material Adverse Change   10
 
  Section 3.05   Litigation   11
 
  Section 3.06   No Breach   11
 
  Section 3.07   Authority   11
 
  Section 3.08   Approvals   12
 
  Section 3.09   MLP Status   12
 
  Section 3.10   Investment Company Status   12
 
  Section 3.11   Valid Private Placement   12
 
  Section 3.12   Certain Fees   12
 
  Section 3.13   No Side Agreements   12
 
  Section 3.14   Form S-3 Eligibility   13
 
  Section 3.15   Taxes   13
 
  Section 3.16   Acknowledgment Regarding Purchase of Purchased Common Units  
13
 
  Section 3.17   Compliance with Laws   13
 
            ARTICLE IV REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER   13
 
           
 
  Section 4.01   Valid Existence   14
 
  Section 4.02   No Breach   14
 
  Section 4.03   Authority   14
 
  Section 4.04   Investment   14
 
  Section 4.05   Nature of Purchaser   15
 
  Section 4.06   Receipt of Information; Authorization   15
 
  Section 4.07   Restricted Securities   15
 
  Section 4.08   Certain Fees   15
 
  Section 4.09   Legend   15
 
  Section 4.10   No Substantial Security Holders   16
 
  Section 4.11   No Side Agreements   16
 
  Section 4.12   Short Selling   16
 
            ARTICLE V COVENANTS   16
 
           
 
  Section 5.01   Issuer Lock-Up/Subsequent Issuances of Units   16
 
  Section 5.02   Purchaser Lock-Ups   17
 
  Section 5.03   Taking of Necessary Action   17
 
  Section 5.04   Disclosure; Public Filings   17

-i-



--------------------------------------------------------------------------------



 



             
 
  Section 5.05   Other Actions   17
 
  Section 5.06   Use of Proceeds   17
 
  Section 5.07   Partnership Fees   17
 
  Section 5.08   Purchaser Fees   18
 
  Section 5.09   Certain Special Allocations of Book and Taxable Income   18
 
  Section 5.10   Non-Disclosure; Interim Public Filings   18
 
  Section 5.11   Acknowledgement and Agreement Regarding Short Sales   18
 
            ARTICLE VI CLOSING CONDITIONS   19
 
           
 
  Section 6.01   Conditions to the Closing   19
 
  Section 6.02   Partnership Deliveries   20
 
  Section 6.03   Purchaser Deliveries   21
 
            ARTICLE VII INDEMNIFICATION, COSTS AND EXPENSES   22
 
           
 
  Section 7.01   Indemnification by the Partnership   22
 
  Section 7.02   Indemnification by Purchasers   22
 
  Section 7.03   Indemnification Procedure   22
 
            ARTICLE VIII MISCELLANEOUS   23
 
           
 
  Section 8.01   Interpretation   23
 
  Section 8.02   Survival of Provisions   24
 
  Section 8.03   No Waiver; Modifications in Writing   24
 
  Section 8.04   Binding Effect; Assignment   25
 
  Section 8.05   Aggregation of Purchased Units   25
 
  Section 8.06   Confidentiality and Non-Disclosure   25
 
  Section 8.07   Communications   25
 
  Section 8.08   Removal of Legend   25
 
  Section 8.09   Entire Agreement   26
 
  Section 8.10   Governing Law   26
 
  Section 8.11   Execution in Counterparts   26
 
  Section 8.12   Expenses   26
 
  Section 8.13   Obligations Limited to Parties to Agreement   26
 
  Section 8.14   Waiver of Preemptive Right and Registration Rights by General
Partner   27
 
  Section 8.15   Termination   27
 
  Section 8.16   Exceptions   28

-ii-



--------------------------------------------------------------------------------



 



SCHEDULES AND EXHIBITS

     
Schedule 2.01 -
  List of Purchasers and Commitment Amounts
 
   
Schedule 8.07 -
  Notice and Contact Information
 
   
Exhibit A -
  Form of Registration Rights Agreement
 
   
Exhibit B -
  Form of Legal Opinion
 
   
Exhibit C -
  Form of Partnership Officer's Certificate
 
   
Exhibit D -
  Form of Purchasers' Officer's Certificate

-iii-



--------------------------------------------------------------------------------



 



UNIT PURCHASE AGREEMENT
          UNIT PURCHASE AGREEMENT, dated effective as of July 13, 2007 (this
“Agreement”), by and among Enterprise GP Holdings L.P., a Delaware limited
partnership (the “Partnership”), each of the Purchasers listed in Schedule 2.01
attached hereto (each referred to herein as a “Purchaser” and collectively, the
“Purchasers”), and, solely for purposes of Section 8.14 of this Agreement, EPE
Holdings, LLC, a Delaware limited liability company (the “General Partner”).
          WHEREAS, the Partnership desires to repay a portion of the debt
incurred to fund the acquisition of common units representing limited partner
interests of ETE and equity units representing membership interests of LE GP,
LLC, the general partner of ETE, as previously announced and described in the
8-K filed by the Partnership with the Commission on May 10, 2007;
          WHEREAS, the Partnership desires to sell Units to each of the
Purchasers in a private placement exempt from the registration requirements of
the Securities Act, and the Purchasers desire to purchase such Units from the
Partnership, each in accordance with the provisions of this Agreement; and
          WHEREAS, the Partnership has agreed to provide Purchasers with certain
registration rights with respect to the Purchased Units acquired pursuant to
this Agreement;
          NOW THEREFORE, in consideration of the mutual covenants and agreements
set forth herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Partnership and each of the
Purchasers, severally and not jointly, hereby agree as follows:
ARTICLE I
DEFINITIONS
          Section 1.01 Definitions. As used in this Agreement, and unless the
context requires a different meaning, the following terms have the meanings
indicated:
          “Action” against a Person means any lawsuit, action, proceeding,
investigation or complaint before any Governmental Authority, mediator or
arbitrator.
          “Affiliate” means, with respect to a specified Person, any other
Person, whether now in existence or hereafter created, directly or indirectly
controlling, controlled by or under direct or indirect common control with such
specified Person. For purposes of this definition, “control” (including, with
correlative meanings, “controlling,” “controlled by,” and “under common control
with”) means the power to direct or cause the direction of the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise.
          “Agreement” shall have the meaning specified in the introductory
paragraph.

1



--------------------------------------------------------------------------------



 



          “Allocated Purchase Amount” means with respect to each Purchaser, the
dollar amount set forth opposite such Purchaser’s name under the heading
“Allocated Purchase Amount” on Schedule 2.01 hereto.
          “Basic Documents” means, collectively, this Agreement, the
Registration Rights Agreement and any and all other agreements or instruments
executed and delivered by the Parties on the date hereof or the Closing Date
relating to the issuance and sale of the Purchased Units, or any amendments,
supplements, continuations or modifications thereto.
          “Board of Directors” means the board of directors of the General
Partner.
          “Business Day” means any day other than a Saturday, Sunday, or a legal
holiday for commercial banks in New York, New York.
          “Class B Units” means the Class B Units (as defined in the Partnership
Agreement) of the Partnership representing limited partner interests therein,
all of which were converted into Units effective on July 12, 2007.
          “Class C Units” means the Class C Units (as defined in the Partnership
Agreement) of the Partnership representing limited partner interests therein.
          “Closing” shall have the meaning specified in Section 2.02.
          “Closing Date” shall have the meaning specified in Section 2.02.
          “Commission” means the United States Securities and Exchange
Commission.
          “Delaware LLC Act” means the Delaware Limited Liability Company Act.
          “Delaware LP Act” means the Delaware Revised Uniform Limited
Partnership Act.
          “DEP” means Duncan Energy Partners L.P., a Delaware limited
partnership.
          “DGCL” means the General Corporation Law of the State of Delaware.
          “EPD” means Enterprise Products Partners L.P., a Delaware limited
partnership.
          “EPD GP” means Enterprise Products GP, LLC, a Delaware limited
partnership and the current sole general partner of EPD.
          “EPE LTIP” means the Enterprise Product Company 2005 EPE Long-Term
Incentive Plan, as amended and restated.
          “EPE SEC Documents” shall have the meaning specified in Section 3.03.
          “ETE” means Energy Transfer Equity, L.P., a Delaware limited
partnership.
          “ETE GP” means LE GP, LLC, a Delaware limited liability company and
the general partner of ETE.

2



--------------------------------------------------------------------------------



 



          “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and the rules and regulations of the Commission promulgated
thereunder.
          “GAAP” means generally accepted accounting principles in the United
States of America in effect from time to time.
          “General Partner” has the meaning specified in the recitals of this
Agreement.
          “Governmental Authority” shall include the country, state, county,
city and political subdivisions in which any Person or such Person’s Property is
located or which exercises valid jurisdiction over any such Person or such
Person’s Property, and any court, agency, department, commission, board, bureau
or instrumentality of any of them and any monetary authorities that exercise
valid jurisdiction over any such Person or such Person’s Property. Unless
otherwise specified, all references to Governmental Authority herein shall mean
a Governmental Authority having jurisdiction over, where applicable, the
Partnership, its Subsidiaries or any of their Property or any of the Purchasers.
          “HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended.
          “Indemnified Party” shall have the meaning specified in Section 7.03.
          “Indemnifying Party” shall have the meaning specified in Section 7.03.
          “Law” means any federal, state, local or foreign order, writ,
injunction, judgment, settlement, award, decree, statute, law, rule or
regulation.
          “Lien” means any interest in Property securing an obligation owed to,
or a claim by, a Person other than the owner of the Property, whether such
interest is based on the common law, statute or contract, and whether such
obligation or claim is fixed or contingent, and including but not limited to the
lien or security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes. For the purpose of this Agreement, a Person shall be
deemed to be the owner of any Property that it has acquired or holds subject to
a conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.
          “Lock-Up Date” means 60 days from the Closing Date.
          “Knowledge of the Partnership” means to the actual knowledge of Dan L.
Duncan, W. Randall Fowler, Michael A. Creel and Richard H. Bachmann, as Chairman
or executive officers of the general partner of the Partnership.
          “NYSE” means The New York Stock Exchange.
          “Participating Unit” means, in the case of a Purchaser that is a large
multi-unit investment or commercial banking organization, the unit of such
Purchaser participating in the transactions contemplated by this Agreement,
which with respect to Goldman, Sachs & Co.,

3



--------------------------------------------------------------------------------



 



shall mean only the Americas Special Situations Group of Goldman Sachs, as
currently configured, and shall not include any area or division of Goldman,
Sachs & Co. or any of its Affiliates, other than the Americas Special Situations
Group of Goldman Sachs, as currently configured.
          “Partnership” shall have the meaning specified in the introductory
paragraph.
          “Partnership Agreement” means the First Amended and Restated Agreement
of Limited Partnership of the Partnership, dated as of August 29, 2005, as
amended by Amendment No. 1, dated effective as of May 7, 2007.
          “Partnership Material Adverse Effect” means any material and adverse
effect on (i) the assets, liabilities, financial condition, business,
operations, prospects or affairs of the Partnership and its Subsidiaries, taken
as a whole, measured against those assets, liabilities, financial condition,
business, operations, prospects or affairs reflected in the EPE SEC Documents
filed with the Commission prior to the date hereof or from the facts represented
or warranted by the Partnership in any Basic Document, (ii) the ability of the
Partnership to meet its obligations under the Basic Documents, or (iii) the
ability of the Partnership to consummate the transactions under any Basic
Document on a timely basis. Notwithstanding the foregoing, a “Partnership
Material Adverse Effect” shall not include any effect resulting or arising from:
(a) any change in general economic conditions in the industries or markets in
which the Partnership, its Subsidiaries, or ETE or its Subsidiaries, operate
that do not have a disproportionate impact on the Partnership or its
Subsidiaries; (b) the outbreak or escalation of national or international
political, diplomatic or military conditions, including any engagement in
hostilities, whether or not pursuant to a declaration of war, or the occurrence
of any military or terrorist attack; or (c) changes in GAAP or other accounting
principles.
          “Partnership Related Parties” shall have the meaning specified in
Section 7.02.
          “Partnership Securities” means any class or series of equity interest
in the Partnership (but excluding any options, rights, warrants and appreciation
rights to an equity interest in the Partnership), including without limitation
Units and Class C units (as defined in the Partnership Agreement).
          “Party” or “Parties” means the Partnership and the Purchasers party to
this Agreement, individually or collectively, as the case may be.
          “Person” means any individual, corporation, company, voluntary
association, partnership, joint venture, trust, limited liability company,
unincorporated organization or government or any agency, instrumentality or
political subdivision thereof, or any other form of entity.
          “Placement Agents” shall have the meaning specified in Section 3.12.
          “Property” means any interest in any kind of property or asset,
whether real, personal or mixed, or tangible or intangible.
          “Purchased Units” means the Units to be issued and sold to the
Purchasers pursuant to this Agreement.

4



--------------------------------------------------------------------------------



 



          “Purchaser” and “Purchasers” shall have the meaning specified in the
introductory paragraph.
          “Purchaser Material Adverse Effect” means, with respect to a
particular Purchaser, any material and adverse effect on (a) the ability of a
Purchaser to meet its obligations under the Basic Documents or (b) the ability
of a Purchaser to consummate the transactions under any Basic Document on a
timely basis.
          “Purchaser Related Parties” shall have the meaning specified in
Section 7.01.
          “Registration Rights Agreement” means the Registration Rights
Agreement, substantially in the form attached to this Agreement as Exhibit A, to
be entered into at the Closing, among the Partnership and the Purchasers.
          “Representatives” of any Person means the Affiliates, control persons,
officers, directors, employees, agents, counsel, investment bankers and other
representatives of such Person.
          “SEC Documents” means the EPE SEC Documents and all reports, schedules
and statements filed with the SEC by each of EPD, TEPPCO and DEP since
January 1, 2007.
          “Securities Act” means the Securities Act of 1933, as amended from
time to time, and the rules and regulations of the Commission promulgated
thereunder.
          “Short Sale” means, without limitation, all “short sales” as defined
in Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or
not against the box, and forward sale contracts, options, puts, calls, short
sales, “put equivalent positions” (as defined in Rule 16a-1(h) under the
Exchange Act) and similar arrangements, and sales and other transactions through
non-U.S. broker dealers or foreign regulated brokers.
          “Subsidiary” means, as to any Person, any corporation or other entity
of which (i) such Person or a Subsidiary of such Person is a general partner or
managing member, (ii) at least a majority of the outstanding equity interests
having by the terms thereof ordinary voting power to elect a majority of the
board of directors or similar governing body of such corporation or other entity
is at the time directly or indirectly owned or controlled by such Person or one
or more of its Subsidiaries or (iii) any corporation or other entity as to which
such Person consolidates for accounting purposes.
          “Taxes” means any tax, charge, levy, penalty or other assessment
imposed by any U.S. federal, state, local or foreign taxing authority, including
any excise, property, income, sales, transfer, franchise, payroll, withholding,
social security or other tax, including any interest, penalties or additions
attributable thereto.
          “Tax Return” means any return, report, information return,
declaration, claim for refund or other document (including any related or
supporting information) supplied or required to be supplied with respect to any
Taxes and including any supplement or amendment thereof.
          “TEPPCO” means TEPPCO Partners, L.P., a Delaware limited partnership.

5



--------------------------------------------------------------------------------



 



          “TEPPCO GP” means Texas Eastern Products Pipeline Company, LLC, a
Delaware limited liability company and the current sole general partner of
TEPPCO.
          “Units” means the Units of the Partnership (as defined in the
Partnership Agreement) representing limited partner interests therein.
          “Unit Purchase Price” shall have the meaning specified in
Section 2.01(c).
          “Unitholders” means the Unitholders of the Partnership (within the
meaning of the Partnership Agreement).
          “8-K Filing” shall have the meaning specified in Section 5.10.
          Section 1.02 Accounting Procedures and Interpretation. Unless
otherwise specified in this Agreement, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters under this
Agreement shall be made, and all financial statements and certificates and
reports as to financial matters required to be furnished to the Purchasers under
this Agreement shall be prepared, in accordance with GAAP applied on a
consistent basis during the periods involved (except, in the case of unaudited
statements, as permitted by Form 10-Q promulgated by the Commission) and in
compliance as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the Commission with
respect thereto.
ARTICLE II
SALE AND PURCHASE
          Section 2.01 Sale and Purchase.
          (a) Sale and Purchase. Subject to the terms and conditions of this
Agreement, at the Closing, the Partnership hereby agrees to issue and sell to
each Purchaser, and each Purchaser hereby agrees, severally and not jointly, to
purchase from the Partnership, the number of Purchased Units determined pursuant
to paragraph (b) below of this Section 2.01, and each Purchaser agrees to pay
the Partnership the Unit Purchase Price for each Purchased Unit, in each case,
as set forth in paragraph (c) below of this Section 2.01. The obligation of each
Purchaser under this Agreement is independent of the obligation of each other
Purchaser, and the failure or waiver of performance with respect to any
Purchaser does not excuse performance by any other Purchaser.
          (b) Units. The number of Purchased Units to be issued and sold to each
Purchaser shall be the number of Purchased Units under the column titled “Number
of Purchased Units” on Schedule 2.01 opposite the name of such Purchaser.
          (c) Consideration. The amount per Unit each Purchaser will pay to the
Partnership to purchase the Purchased Units (the “Unit Purchase Price”) shall be
$37.25; provided, however, that if the Closing Date is after the record date for
the distribution to Unitholders with respect to the quarter ending June 30, 2007
and paid in the quarter ended September 30, 2007, then the Purchasers shall
receive a discount on the Unit Purchase Price equal to the amount per Unit of
such distribution.

6



--------------------------------------------------------------------------------



 



          Section 2.02 Closing. Subject to the terms and conditions of this
Agreement, the execution and delivery of the Basic Documents (other than this
Agreement), delivery of certificates representing the Purchased Units and
execution and delivery of all other instruments, agreements, and other documents
required by this Agreement (the “Closing”) shall take place on July 17, 2007, or
such other date as shall be agreeable to the Parties (the “Closing Date”). The
Closing shall take place at the offices of Andrews Kurth LLP, 600 Travis,
Suite 4200, Houston, Texas 77002. At the Closing, subject to the terms and
conditions of this Agreement, each of the Partnership and the Purchasers shall
deliver, or cause to be delivered, the items set forth in Article VI.
          Section 2.03 Independent Nature of Purchasers’ Obligations and Rights.
The respective obligations of each Purchaser under any Basic Document are
several and not joint with the obligations of any other Purchaser, and no
Purchaser shall be responsible in any way for the performance of the obligations
of any other Purchaser under any Basic Document. The failure or waiver of
performance under any Basic Document by any Purchaser, or on its behalf, does
not excuse performance by any other Purchaser. Nothing contained herein or in
any other Basic Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group for purposes of
Section 13(d) of the Exchange Act with respect to such obligations or the
transactions contemplated by any Basic Document. Each Purchaser shall be
entitled to independently protect and enforce its rights, including the rights
arising out of this Agreement or out of the other Basic Documents, and it shall
not be necessary for any other Purchaser to be joined as an additional party in
any proceeding for such purpose.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP
          The Partnership represents and warrants to the Purchasers, on and as
of the date of this Agreement and on and as of the Closing Date, as follows:
          Section 3.01 Existence of the Partnership and its Subsidiaries.
          (a) The Partnership: (i) is a limited partnership duly formed, validly
existing and in good standing under the Laws of the State of Delaware; (ii) has
all requisite limited partnership power and authority, and has all governmental
licenses, authorizations, consents and approvals, necessary to own, lease, use
and operate its Properties and carry on its business as its business is now
being conducted as described in the EPE SEC Documents, except where the failure
to obtain such licenses, authorizations, consents and approvals would not
reasonably be expected to have a Partnership Material Adverse Effect; and
(iii) is qualified to do business in all jurisdictions in which the nature of
the business conducted by it makes such qualifications necessary, except where
failure so to qualify would not reasonably be expected to have a Partnership
Material Adverse Effect. The Partnership is not in violation of its certificate
of limited partnership or the Partnership Agreement.

7



--------------------------------------------------------------------------------



 



          (b) Each of EPD GP and TEPPCO GP has been duly formed and is validly
existing and in good standing under the laws of the State or other jurisdiction
of its organization and has all requisite limited liability company power and
authority, and has all governmental licenses, authorizations, consents and
approvals necessary, to own, lease, use or operate its respective Properties and
carry on its business as now being conducted and as described in their
respective SEC Documents, except where the failure to obtain such licenses,
authorizations, consents and approvals would not be reasonably likely to have a
Partnership Material Adverse Effect. Each of EPD GP and TEPPCO GP is duly
qualified or licensed and in good standing as a foreign entity, and is
authorized to do business in each jurisdiction in which the ownership or leasing
of its respective Properties or the character of its respective operations makes
such qualification necessary, except where the failure to obtain such
qualification, license, authorization or good standing would not be reasonably
likely to have a Partnership Material Adverse Effect. None of EPD GP or TEPPCO
GP is in violation of its certificate of formation or limited liability company
agreement.
          (c) Each of EPD and TEPPCO is a limited partnership duly formed,
validly existing and in good standing under the Laws of the State of Delaware,
with all requisite limited partnership power and authority to own, lease, use
and operate its Properties and carry on its business as its business is now
being conducted.
          Section 3.02 Purchased Units, Capitalization and Valid Issuance.
          (a) The Purchased Units shall have those rights, preferences,
privileges and restrictions governing the Units as set forth in the Partnership
Agreement. A true and correct copy of the Partnership Agreement has been filed
by the Partnership with the Commission.
          (b) As of the date of this Agreement, the issued and outstanding
limited partner interests of the Partnership consist of (i) 103,057,420 Units
(including 14,173,304 Units issued on July 12, 2007 upon conversion of Class B
Units) and (ii) 16,000,000 Class C Units, and the only issued and outstanding
general partner interest is the General Partner’s 0.01% general partner
interest. All of the outstanding Units and Class C Units have been duly
authorized and validly issued in accordance with applicable Law under the
Delaware LP Act and the Partnership Agreement and are fully paid (to the extent
required under applicable Law and the Partnership Agreement) and nonassessable
(except as such nonassessability may be affected by Sections 17-303, 17-607 and
17-804 of the Delaware LP Act).
          (c) Other than the EPE LTIP, the Partnership has no equity
compensation plans that contemplate the issuance of Units (or securities
convertible into or exchangeable for Units). No indebtedness having the right to
vote (or convertible into or exchangeable for securities having the right to
vote) on any matters on which the Unitholders may vote is issued or outstanding.
Except (i) as have been granted pursuant to EPE LTIP, (ii) as contemplated by
this Agreement or (iii) as are contained in the Partnership Agreement, there are
no outstanding or authorized (A) options, warrants, preemptive rights,
subscriptions, calls, convertible or exchangeable securities or other

8



--------------------------------------------------------------------------------



 



rights, agreements, claims or commitments of any character obligating the
Partnership or any of its Subsidiaries to issue, transfer or sell any limited
partner interests or other equity interests in, the Partnership or securities
convertible into or exchangeable for such limited partner interests or other
equity interests, (B) obligations of the Partnership to repurchase, redeem or
otherwise acquire any limited partner interests or other equity interests of the
Partnership or any of its Subsidiaries or any such securities or agreements
listed in clause (A) of this sentence or (C) voting trusts or similar agreements
to which the Partnership or any of its Subsidiaries is a party with respect to
the voting of the equity interests of the Partnership.
          (d) (i) All of the issued and outstanding equity interests of each of
EPD GP and TEPPCO GP, (ii) 13,454,498 common units of EPD owned by the
Partnership, (iii) the general partner interest in EPD (together with the
incentive distribution rights in EPD) and (iv) 4,400,000 common units of TEPPCO
owned by the Partnership have been duly authorized, validly issued and are fully
paid (to the extent required by applicable Law and the applicable organizational
documents of such Subsidiaries) and, other than with respect to general partner
interests, non-assessable (except as nonassessability may be affected by
Sections 17-303, 17-607 and 17-804 of the Delaware LP Act and Sections 18-607
and 18-804 of the Delaware LLC Act, as applicable, or the organizational
documents of such Subsidiaries). Subject to (i) Liens described in the
Partnership SEC Documents (including (A) the security interests granted in
connection with Partnership’s Second Amended and Restated Credit Agreement,
dated as of May 1, 2007, with the Lenders named therein, Citicorp North America,
Inc., as Administrative Agent, Lehman Commercial Paper Inc., as Syndication
Agent, Citibank, N.A., as Issuing Bank, and The Bank of Nova Scotia, Sun Trust
Bank and Mizuho Corporate Bank, Ltd., as Co-Documentation Agents, and (B) rights
under the limited liability company agreement of ETE GP as set forth in the SEC
Documents) and (ii) restrictions as may exist under applicable Law, the
Partnership owns the foregoing equity interests in EPD GP, TEPPCO GP, EPD and
TEPPCO, and the common units representing limited partner interests of ETE owned
by the Partnership and the membership interests of ETE GP owned by the
Partnership, free and clear of any material Liens. Except as disclosed in the
Partnership’s SEC Documents, the Partnership does not own directly any shares of
capital stock or other securities of, or interest in, any other Person, and is
not obligated to make any capital contribution to or other investment in any
other Person.
          (e) The offer and sale of the Purchased Units and the limited partner
interests represented thereby have been duly authorized by the Partnership
pursuant to the Partnership Agreement and, when issued and delivered to the
Purchasers against payment therefor in accordance with the terms of this
Agreement, will be validly issued, fully paid (to the extent required by
applicable Law and the Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by Sections 17-303, 17-607 and 17-804 of the
Delaware LP Act) and will be free of any and all Liens and restrictions on
transfer, other than restrictions on transfer under the Partnership Agreement
and under applicable state and federal securities Laws and other than such Liens
as are created by the Purchasers.

9



--------------------------------------------------------------------------------



 



          (f) The Partnership’s currently outstanding Units are quoted on the
NYSE, and the Partnership has not received any notice of delisting. The
Purchased Units will be issued in compliance with all applicable rules of the
NYSE. Approval of the issuance of the Purchased Units pursuant to this Agreement
by holders of outstanding Units is not required pursuant to Rule 312.03 of the
NYSE Listed Company Manual or the Partnership Agreement. Prior to the Closing,
the Partnership shall file a supplemental listing application with the NYSE to
list the Purchased Units.
          (g) None of the execution of this Agreement, the offering or sale of
the Purchased Units or the registration of the Units pursuant to the
Registration Rights Agreement gives rise to any rights for or relating to the
registration of any Units or other securities of the Partnership other than
pursuant to the Registration Rights Agreement and those rights granted to the
General Partner or any of its Affiliates (as such term is defined in the
Partnership Agreement) under Section 7.12 of the Partnership Agreement.
          Section 3.03 EPE SEC Documents. The Partnership has timely filed with
the Commission all reports, schedules and statements required to be filed by it
under the Exchange Act since the consummation of its initial public offering
(all such documents filed on or prior to the date of this Agreement, but
specifically excluding any documents “furnished,” collectively, the “EPE SEC
Documents”). The EPE SEC Documents, including any Partnership audited or
unaudited financial statements and any notes thereto or schedules included
therein, at the time filed (except to the extent corrected by a subsequently
filed EPE SEC Document filed prior to the date of this Agreement) (i) did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading, (ii) complied as to form in all material respects with applicable
requirements of the Exchange Act and the applicable accounting requirements and
with the published rules and regulations of the Commission with respect thereto,
(iii) were prepared in accordance with GAAP applied on a consistent basis during
the periods involved (except as may be indicated in the notes thereto or, in the
case of unaudited statements, as permitted by Form 10-Q of the Commission) and
(iv) fairly present (subject in the case of unaudited statements to normal,
recurring and year-end audit adjustments) in all material respects the
consolidated financial position of the Partnership as of the dates thereof and
the consolidated results of its operations and cash flows for the periods then
ended. Deloitte & Touche LLP is an independent registered public accounting firm
with respect to the Partnership and has not resigned or been dismissed;
provided, the Partnership notes to the Purchasers for purposes of clarification
that the pro forma financial statements of the Partnership after giving effect
to the acquisitions of limited partner interests in ETE and TEPPCO and their
respective general partners on May 7, 2007, together with the applicable
historical financial statements of such entities, which are required to be filed
within 71 days after the date on which the original Form 8-K relating to these
transactions was required to be filed, have not yet been filed by the
Partnership with the Commission on Form 8-K/A.
          Section 3.04 No Material Adverse Change. Except as set forth (a) in or
contemplated by the SEC Documents filed with the Commission on or before the
date hereof or (b) below in this Section, since December 31, 2006, the
Partnership and its Subsidiaries have conducted their business in the ordinary
course, consistent with past practice, and there has been no (i) change that has
had or would reasonably be expected to have a Partnership Material Adverse
Effect, (ii)

10



--------------------------------------------------------------------------------



 



acquisition or disposition of any material asset by the Partnership or any of
its Subsidiaries or any contract or arrangement therefor, otherwise than for
fair value in the ordinary course of business, (iii) material change in the
Partnership’s accounting principles, practices or methods or (iv) incurrence of
material indebtedness. The Partnership expects to adopt the equity method of
accounting with respect to, and to recast its financial statements for purposes
of giving effect to, the ownership of limited partner interests in ETE and
TEPPCO and their respective general partners acquired on May 7, 2007.
          Section 3.05 Litigation. Except as set forth in the SEC Documents,
there is no Action pending or, to the knowledge of the Partnership, contemplated
or threatened against the Partnership or any of its Subsidiaries or any of their
respective officers (in their capacity as such), directors (in their capacity as
such) or Properties, (a) which (individually or in the aggregate) reasonably
would be expected to have a Partnership Material Adverse Effect or which
challenges the validity of any of the Basic Documents or the right of the
Partnership to enter into any of the Basic Documents or to consummate the
transactions contemplated hereby and thereby or (b) which would reasonably be
expected to adversely affect or restrict the Partnership’s ability to consummate
the transactions contemplated by the Basic Documents.
          Section 3.06 No Breach. The execution, delivery and performance by the
Partnership of the Basic Documents to which it is a party and all other
agreements and instruments to be executed and delivered by the Partnership
pursuant hereto or thereto or in connection herewith and therewith, and
compliance by the Partnership with the terms and provisions hereof and thereof,
do not and will not (a) violate any provision of any Law, governmental permit,
determination or award having applicability to the Partnership or any of its
Subsidiaries or any of their respective Properties, (b) conflict with or result
in a violation of any provision of the organizational documents of the
Partnership or any of its Subsidiaries, (c) require any consent, approval or
notice under or result in a violation or breach of or constitute (with or
without due notice or lapse of time or both) a default (or give rise to any
right of termination, cancellation or acceleration) under any note, bond,
mortgage, license, loan or credit agreement or other instrument, obligation or
agreement to which the Partnership or any of its Subsidiaries is a party or by
which the Partnership or any of its Subsidiaries or any of their respective
Properties may be bound or (d) result in or require the creation or imposition
of any Lien upon or with respect to any of the Properties now owned or hereafter
acquired by the Partnership or any of its Subsidiaries, except in the cases of
clauses (a), (c) and (d) where such violation, default, breach, termination,
cancellation, failure to receive consent or approval, or acceleration with
respect to the foregoing provisions of this Section 3.06 would not, individually
or in the aggregate, reasonably be expected to have a Partnership Material
Adverse Effect.
          Section 3.07 Authority. The Partnership has all necessary limited
partnership power and authority to execute, deliver and perform its obligations
under the Basic Documents to which it is a party and to consummate the
transactions contemplated thereby; the execution, delivery and performance by
the Partnership of the Basic Documents to which it is a party, and the
consummation of the transactions contemplated thereby, have been duly authorized
by all necessary action on its part; and the Basic Documents will constitute the
legal, valid and binding obligations of Partnership, enforceable in accordance
with their terms, except as such enforceability may be limited by bankruptcy,
insolvency, fraudulent transfer and similar Laws affecting creditors’ rights
generally or by general principles of equity, including principles of

11



--------------------------------------------------------------------------------



 



commercial reasonableness, fair dealing and good faith. No approval from the
holders of outstanding Units is required under the Partnership Agreement or the
rules of the NYSE in connection with the Partnership’s issuance and sale of the
Purchased Units to the Purchasers.
          Section 3.08 Approvals. Except as required by the Commission in
connection with the Partnership’s obligations under the Registration Rights
Agreement, no authorization, consent, approval, waiver, license, qualification
or written exemption from, nor any filing, declaration, qualification or
registration with, any Governmental Authority or any other Person is required in
connection with the execution, delivery or performance by the Partnership of any
of the Basic Documents to which it is a party or the Partnership’s issuance and
sale of the Purchased Units, except (i) as may be required under the state
securities or “Blue Sky” Laws, or (ii) where the failure to receive such
authorization, consent, approval, waiver, license, qualification or written
exemption or to make such filing, declaration, qualification or registration
would not, individually or in the aggregate, reasonably be expected to have a
Partnership Material Adverse Effect.
          Section 3.09 MLP Status. Each of the Partnership, DEP, EPD and TEPPCO
has, for each taxable year beginning on or after the closing of its respective
initial public offering, met the gross income requirements of Section 7704(c)(2)
of the Internal Revenue Code of 1986, as amended. To the knowledge of the
Partnership, ETE and Energy Transfer Equity, L.P., a Delaware limited
partnership, has, for each taxable year beginning on or after the closing of its
respective initial public offering, met the gross income requirements of
Section 7704(c)(2) of the Internal Revenue Code of 1986, as amended.
          Section 3.10 Investment Company Status. The Partnership is not an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
          Section 3.11 Valid Private Placement. Assuming the accuracy of the
representations and warranties of the Purchasers contained in this Agreement,
the sale and issuance of the Purchased Units pursuant to this Agreement is
exempt from the registration requirements of the Securities Act, and neither the
Partnership nor, to the Partnership’s knowledge, any authorized Representative
acting on its behalf has taken or will take any action hereafter that would
cause the loss of such exemption.
          Section 3.12 Certain Fees. Other than fees payable to Citigroup Global
Markets, Inc. and Lehman Brothers, Inc. (collectively, the “Placement Agents”)
for their services as placement agents, no fees or commissions are or will be
payable by the Partnership to brokers, finders, or investment bankers with
respect to the sale of any of the Purchased Units or the consummation of the
transactions contemplated by this Agreement. The Purchasers shall not be liable
for any such fees or commissions.
          Section 3.13 No Side Agreements. Except for the confidentiality
agreements described in Section 8.06, the Registration Rights Agreement and the
engagement letters with the Placement Agents, there are no other agreements by,
among or between the Partnership or its Affiliates, on the one hand, and any of
the Purchasers or their Affiliates, on the other hand, with respect to the
transactions contemplated hereby nor promises or inducements for future
transactions between or among any of such parties.

12



--------------------------------------------------------------------------------



 



          Section 3.14 Form S-3 Eligibility. The Partnership is eligible to
register the Purchased Units for resale by the Purchasers on a registration
statement on Form S-3 under the Securities Act.
          Section 3.15 Taxes. The Partnership has filed all Tax Returns required
to be filed. To the knowledge of the Partnership, such Tax Returns are true,
correct and complete in all material respects. The Partnership has paid in full
all Taxes shown to be due on such Tax Returns. The Partnership has not received
any written notice of deficiency or assessment from any taxing authority with
respect to liabilities for any material Taxes, which have not been fully paid or
finally settled, unless being contested in good faith through appropriate
proceedings and for which adequate reserves are presented in the Partnership’s
financial statements included in the EPE SEC Documents.
          Section 3.16 Acknowledgment Regarding Purchase of Purchased Common
Units The Partnership acknowledges and agrees that (i) each of the Purchasers is
participating in the transactions contemplated by this Agreement and the other
Basic Documents at the Partnership’s request and the Partnership has concluded
that such participation is in the Partnership’s best interest and is consistent
with the Partnership’s objectives and (ii) each of the Purchasers is acting
solely in the capacity of an arm’s length purchaser. The Partnership further
acknowledges that no Purchaser is acting or has acted as an advisor, agent or
fiduciary of the Partnership (or in any similar capacity) with respect to this
Agreement or the other Basic Documents and any advice given by any Purchaser or
any of its respective Representatives in connection with this Agreement or the
other Basic Documents is merely incidental to the Purchasers’ purchase of the
Purchased Units. The Partnership further represents to each Purchaser that the
Partnership’s decision to enter into this Agreement has been based solely on the
independent evaluation of the transactions contemplated hereby by the
Partnership and its Representatives.
          Section 3.17 Compliance with Laws. Neither the Partnership nor any of
its Subsidiaries is in violation of any Law applicable to the Partnership or its
Subsidiaries, except as would not, individually or in the aggregate, have a
Partnership Material Adverse Effect. The Partnership and its Subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
regulatory authorities necessary to conduct their respective businesses, except
where the failure to possess such certificates, authorizations or permits would
not have, individually or in the aggregate, a Partnership Material Adverse
Effect, and neither the Partnership nor any such Subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit, except where such potential revocation or
modification would not have, individually or in the aggregate, a Partnership
Material Adverse Effect.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER
          Each Purchaser, severally and not jointly, represents and warrants to
the Partnership with respect to itself, on and as of the date of this Agreement
and on and as of the Closing Date, as follows:

13



--------------------------------------------------------------------------------



 



     Section 4.01 Valid Existence. Such Purchaser (a) is duly incorporated or
formed, validly existing and in good standing under the Laws of its respective
jurisdiction of incorporation or formation, and (b) has all requisite power and
authority, and has all material governmental licenses, authorizations, consents
and approvals necessary to own its Properties and carry on its business as its
business is now being conducted, except where the failure to obtain such
licenses, authorizations, consents and approvals would not reasonably be
expected to have a Purchaser Material Adverse Effect. Each such Purchaser is not
in default in the performance, observance or fulfillment of any provision of its
organizational documents, except where such default would not have or would not
reasonably likely to have a Purchaser Material Adverse Effect.
     Section 4.02 No Breach. The execution, delivery and performance by such
Purchaser of the Basic Documents to which it is a party and all other agreements
and instruments to be executed and delivered by such Purchaser pursuant hereto
or thereto or in connection herewith or therewith, compliance by such Purchaser
with the terms and provisions hereof and thereof, and the purchase of the
Purchased Units by such Purchaser do not and will not (a) violate any provision
of any Law, governmental permit, determination or award having applicability to
such Purchaser or any of its Properties, (b) conflict with or result in a
violation of any provision of the organizational documents of such Purchaser or
(c) require any consent (other than standard internal consents), approval or
notice under or result in a violation or breach of or constitute (with or
without due notice or lapse of time or both) a default (or give rise to any
right of termination, cancellation or acceleration) under any note, bond,
mortgage, license, loan or credit agreement or other instrument or agreement to
which such Purchaser is a party or by which such Purchaser or any of its
Properties may be bound, except in the case of clauses (a) and (c), where such
violation, default, breach, termination, cancellation, failure to receive
consent or approval, or acceleration with respect to the foregoing provisions of
this Section 4.02 would not, individually or in the aggregate, reasonably be
expected to have a Purchaser Material Adverse Effect.
     Section 4.03 Authority. The Purchaser has all necessary corporate, limited
liability company or partnership power and authority to execute, deliver and
perform its obligations under the Basic Documents to which it is a party and to
consummate the transactions contemplated thereby; the execution, delivery and
performance by the Purchaser of the Basic Documents to which it is a party, and
the consummation of the transactions contemplated thereby, have been duly
authorized by all necessary action on its part; and the Basic Documents will
constitute the legal, valid and binding obligations of Purchaser, enforceable in
accordance with their terms, except as such enforceability may be limited by
bankruptcy, insolvency, fraudulent transfer and similar Laws affecting
creditors’ rights generally or by general principles of equity, including
principles of commercial reasonableness, fair dealing and good faith.
     Section 4.04 Investment. The Purchased Units are being acquired for such
Purchaser’s own account, or the accounts of clients for whom such Purchaser
exercises discretionary investment authority (all of whom the Purchaser hereby
represents and warrants are “accredited investors” within the meaning of Rule
501(a) of Regulation D promulgated by the Commission pursuant to the Securities
Act), not as a nominee or agent, and with no present intention of distributing
the Purchased Units or any part thereof, and that such Purchaser has no present
intention of selling or granting any participation in or otherwise distributing
the same in any

14



--------------------------------------------------------------------------------



 



transaction in violation of the securities Laws of the United States of America
or any state, without prejudice, however, to such Purchaser’s right at all times
(subject to such Purchaser’s agreement contained in Section 5.02) to sell or
otherwise dispose of all or any part of the Purchased Units under a registration
statement under the Securities Act and applicable state securities Laws or under
an exemption from such registration available thereunder (including, without
limitation, if available, Rule 144 promulgated thereunder). If such Purchaser
should in the future decide to dispose of any of the Purchased Units, such
Purchaser understands and agrees (a) that it may do so only (i) in compliance
with the Securities Act and applicable state securities law, as then in effect,
or pursuant to an exemption therefrom (including Rule 144 under the Securities
Act) or (ii) in the manner contemplated by any registration statement pursuant
to which such securities are being offered, and (b) that stop-transfer
instructions to that effect will be in effect with respect to such securities.
Notwithstanding the foregoing, any Purchaser may at any time enter into one or
more total return swaps with respect to such Purchaser’s Purchased Units with a
third party or transfer Purchased Units to an Affiliate of such Purchaser
provided that any such transaction is exempt from registration under the
Securities Act. The Purchaser understands and acknowledges that the Commission
currently takes the position that coverage of short sales of securities “against
the box” prior to the effective date of a registration statement is a violation
of Section 5 of the Securities Act.
     Section 4.05 Nature of Purchaser. Such Purchaser represents and warrants
to, and covenants and agrees with, the Partnership that, (a) it is an
“accredited investor” within the meaning of Rule 501(a) of Regulation D
promulgated by the Commission pursuant to the Securities Act and (b) by reason
of its business and financial experience it has such knowledge, sophistication
and experience in business and financial matters so as to be capable of
evaluating the merits and risks of the prospective investment in the Purchased
Units, is able to bear the economic risk of such investment and, at the present
time, would be able to afford a complete loss of such investment.
     Section 4.06 Receipt of Information; Authorization. Such Purchaser
acknowledges that it (a) has access to the SEC Documents as well as filings of
reports by ETE and its Affiliates with the Commission and (b) has been provided
a reasonable opportunity to ask questions of and receive answers from
Representatives of the Partnership regarding such matters.
     Section 4.07 Restricted Securities. Such Purchaser understands that the
Purchased Units it is purchasing are characterized as “restricted securities”
under the federal securities Laws inasmuch as they are being acquired from the
Partnership in a transaction not involving a public offering and that under such
Laws and applicable regulations such securities may be resold without
registration under the Securities Act only in certain limited circumstances. In
this connection, such Purchaser represents that it is knowledgeable with respect
to Rule 144 of the Commission promulgated under the Securities Act.
     Section 4.08 Certain Fees. No fees or commissions will be payable by such
Purchaser to brokers, finders, or investment bankers with respect to the sale of
any of the Purchased Units or the consummation of the transactions contemplated
by this Agreement.
     Section 4.09 Legend. It is understood that the certificates evidencing the
Purchased Units will bear the following legend:

15



--------------------------------------------------------------------------------



 



“These securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), or the securities laws of any state or other
jurisdiction. These securities may not be sold, offered for sale, pledged or
hypothecated except pursuant to an effective registration statement under the
Securities Act or pursuant to an exemption from registration thereunder, in each
case in accordance with all applicable securities laws of the states or other
jurisdictions, and in the case of a transaction exempt from registration, such
securities may only be transferred if the transfer agent for such securities has
received documentation satisfactory to it that such transaction does not require
registration under the Securities Act.”
     Section 4.10 No Substantial Security Holders. Such Purchaser represents and
warrants to, and covenants and agrees with, the Partnership that, on the date
hereof and as of the date of Closing (before giving effect to the purchase of
Purchased Units pursuant to this Agreement), such Purchaser and its Affiliates
(a) hold beneficial ownership of less than five percent of the Units of the
Partnership outstanding on the date hereof and (b) hold beneficial ownership of
less than five percent of the outstanding voting power of the Partnership.
     Section 4.11 No Side Agreements. There are no other agreements by, among or
between such Purchaser and any of its Affiliates, on the one hand, and other of
the other Purchasers or their Affiliates, on the other hand, with respect to the
transactions contemplated hereby nor promises or inducements for future
transactions between or among any of such parties.
     Section 4.12 Short Selling. Such Purchaser has not engaged in any
transaction involving Units owned by it, including any purchase, sale or Short
Sale of Units, between the time it first began discussions with the Partnership
or the placement agents about the transaction contemplated by this Agreement and
the date hereof (it being understood that the entering into of a total return
swap should not be considered a short sale); provided, however, the above shall
not apply, in the case of a Purchaser that is a large multi-unit investment or
commercial banking organization, to activities in the normal course of trading
units of such Purchaser other than the Participating Unit, so long as such other
units are not acting on behalf of the Participating Unit and have not been
provided with confidential information regarding the Partnership by the
Participating Unit.
ARTICLE V
COVENANTS
     Section 5.01 Issuer Lock-Up/Subsequent Issuances of Units. Without the
written consent of the holders of a majority of the Purchased Units, from the
date of this Agreement until the Lock-Up Date, the Partnership shall not grant,
issue or sell any Units or other equity or voting securities of the Partnership
or any securities convertible thereinto or exchangeable therefor, or take any
other action that may result in the issuance of any of the foregoing, other than
(i) the issuance of options or Units under the EPE LTIP, or the issuance of
Units upon the

16



--------------------------------------------------------------------------------



 



exercise of awards issued under the EPE LTIP, (ii) the issuance of Units upon
conversion of Class C Units outstanding on the date of this Agreement, (iii) the
issuance or sale of Units at a price no less than 110% of the Unit Purchase
Price (including, and not net of, any underwriting discounts and commissions or
placement fees) and (iv) Units issued as consideration for or to finance the
acquisition of assets or equity reasonably believed by the Partnership to be
accretive to distributable cash flows per Unit. Notwithstanding the foregoing,
the Partnership shall not sell, offer for sale or solicit offers to buy any
security (as defined in the Securities Act) that would be integrated with the
sale of the Purchased Units in a manner that would require the registration
under the Securities Act of the sale of the Purchased Units to the Purchasers.
     Section 5.02 Purchaser Lock-Ups. Without the prior written consent of the
Partnership, each Purchaser agrees that neither such Purchaser nor any of its
Affiliates will offer, sell, pledge or otherwise transfer or dispose of any of
its Purchased Units prior to the Lock-Up Date; provided, however, that any
Purchaser may, (i) subject Section 8.04(c), enter into one or more total return
swaps or similar transactions at any time with respect to the Purchased Units
purchased by such Purchaser provided that such transaction is exempt from
registration under the Securities Act and (ii) transfer its Purchased Units to
an Affiliate of such Purchaser or to any other Purchaser or an Affiliate of such
other Purchaser, provided that any such Affiliate transferee agrees to the
restrictions set forth in this Section 5.02.
     Section 5.03 Taking of Necessary Action. Each of the Parties hereto shall
use its commercially reasonable efforts promptly to take or cause to be taken
all action and promptly to do or cause to be done all things necessary, proper
or advisable under applicable Law and regulations to consummate and make
effective the transactions contemplated by this Agreement. Without limiting the
foregoing, the Partnership and each Purchaser shall use its commercially
reasonable efforts to make all filings and obtain all consents of Governmental
Authorities that may be necessary or, in the reasonable opinion of the other
Parties, as the case may be, advisable for the consummation of the transactions
contemplated by the Basic Documents.
     Section 5.04 Disclosure; Public Filings. The Partnership may, without prior
written consent or notice, (i) file this Agreement as an exhibit to an Exchange
Act report and (ii) disclose information with respect to any Purchaser solely to
the extent required by applicable Law or the rules and regulations of the
Commission, the NYSE or other exchange on which securities of the Partnership
are listed or traded.
     Section 5.05 Other Actions. The Partnership shall file prior to the Closing
a supplemental listing application with the NYSE to list the Purchased Units.
     Section 5.06 Use of Proceeds. The Partnership will use the collective
proceeds from the sale of the Purchased Units to repay a portion of the
outstanding indebtedness under its 364-day credit facility.
     Section 5.07 Partnership Fees. The Partnership agrees that it will
indemnify and hold harmless each of the Purchasers from and against any and all
claims, demands, or liabilities for broker’s, finder’s, placement, or other
similar fees or commissions incurred by the Partnership or alleged to have been
incurred by the Partnership in connection with the sale of Purchased Units or
the consummation of the transactions contemplated by this Agreement.

17



--------------------------------------------------------------------------------



 



     Section 5.08 Purchaser Fees. Each Purchaser agrees, severally and not
jointly with the other Purchasers, that it will indemnify and hold harmless the
Partnership from and against any and all claims, demands, or liabilities for
broker’s, finder’s, placement, or other similar fees or commissions incurred by
such Purchaser or alleged to have been incurred by such Purchaser in connection
with the purchase of Purchased Units or the consummation of the transactions
contemplated by this Agreement.
     Section 5.09 Certain Special Allocations of Book and Taxable Income. To the
extent that the Unit Purchase Price is less than the trading price of the Units
on the NYSE as of the Closing Date, the General Partner intends to specially
allocate items of book and taxable income to the Purchasers so that their
capital accounts in their Purchased Units are consistent, on a per-Unit basis,
with the capital accounts of the other holders of Units (and thus to assure
fungibility of all Units). Such special allocation will not occur until the
earlier to occur of any taxable period of the Partnership ending upon, or after,
(a) a book-up event or book-down event in accordance with Treasury
Regulation Section 1.704-1(b)(2)(iv)(f) or a sale of all or substantially all of
the assets of the Partnership occurring after the date of the issuance of the
Purchased Units, (b) the transfer of the Purchased Units to a Person that is not
an Affiliate of the Purchaser, in which case, such allocation shall be made only
with respect to the Purchased Units so transferred, or (c) the General Partner’s
receipt of written notice from a holder of the holder’s election to trigger such
allocation and true up the capital accounts (the “Capital Account True-Up
Election”) with respect to such holder’s Purchased Units. A Purchaser holding a
Purchased Unit shall be required to provide notice to the General Partner of the
Partnership of a transfer of a Purchased Unit to a Person who is not an
Affiliate of the Purchaser no later than the last Business Day of the calendar
year during which such transfer occurred, unless by virtue of clause (a) or
(b) above, the general partner of the Partnership has determined that the Units
are consistent, on a per-Unit basis, with the capital accounts of the other
holders of Units. However, the sole and exclusive remedy for any holder’s
failure to provide any such notice shall be the enforcement of the remedy of
specific performance against such holder and there will be no monetary damages.
     Section 5.10 Non-Disclosure; Interim Public Filings. The Partnership shall,
on or before 8:30 a.m., New York time, on the first Business Day following
execution of this Agreement, issue a press release acceptable to the Purchasers
disclosing all material terms of the transactions contemplated hereby. Before
8:30 a.m., New York time, on the first Business Day following the Closing Date,
the Partnership shall file a Current Report on Form 8-K with the Commission (the
“8-K Filing”) describing the terms of the transactions contemplated by this
Agreement and the other Basic Documents and including as exhibits to such
Current Report on Form 8-K this Agreement and the other Basic Documents, in the
form required by the Exchange Act. Except with respect to the 8-K Filing and the
press release referenced above (a copy of which will be provided to the
Purchasers for their review as early as practicable prior to its filing), the
Partnership shall, at least two (2) Business Days prior to the filing or
dissemination of any disclosure required by this Section 5.10, provide a copy
thereof to the Purchasers for their review.
     Section 5.11 Acknowledgement and Agreement Regarding Short Sales. Each
Purchaser understands and acknowledges, severally and not jointly with any other
Purchaser, that the Commission currently takes the position that coverage of
short sales of securities “against the box” prior to the effective date of a
registration statement is a violation of Section 5 of the

18



--------------------------------------------------------------------------------



 



Securities Act. Each Purchaser agrees, severally and not jointly, that it will
not engage in any Short Sales that result in the disposition of the Units
acquired hereunder by the Purchaser until such time as the Shelf Registration
Statement (as defined in the Registration Rights Agreement) is declared
effective (it being understood that the entering into of a long total return
swap should not be considered a Short Sale of Units) provided, however, the
above shall not apply, in the case of a Purchaser that is a large multi-unit
investment or commercial banking organization, to activities in the normal
course of trading units of such Purchaser other than the Participating Unit, so
long as such other units are not acting on behalf of the Purchasing Unit and
have not been provided with confidential information regarding the Partnership
by the Participating Unit. No Purchaser makes any representation, warranty or
covenant hereby that it will not engage in Short Sales in the securities of the
Partnership otherwise owned by such Purchaser or borrowed from a broker after
the date the press release contemplated by this Agreement is issued by the
Partnership.
ARTICLE VI
CLOSING CONDITIONS
     Section 6.01 Conditions to the Closing.
     (a) Mutual Conditions. The respective obligation of each Party to
consummate the purchase and issuance and sale of the Purchased Units shall be
subject to the satisfaction on or prior to the Closing Date of each of the
following conditions (any or all of which may be waived by a particular Party on
behalf of itself in writing, in whole or in part, to the extent permitted by
applicable Law):
     (i) no Law shall have been enacted or promulgated, and no action shall have
been taken, by any Governmental Authority of competent jurisdiction which
temporarily, preliminarily or permanently restrains, precludes, enjoins or
otherwise prohibits the consummation of the transactions contemplated by this
Agreement or makes the transactions contemplated by this Agreement illegal;
     (ii) there shall not be pending any Action by any Governmental Authority
seeking to restrain, preclude, enjoin or prohibit the transactions contemplated
by this Agreement; and
     (iii) the Purchased Common Units shall have been approved for listing on
the NYSE, subject to notice of issuance.
     (b) Each Purchaser’s Conditions. The respective obligation of each
Purchaser to consummate the purchase of its Purchased Units shall be subject to
the satisfaction on or prior to the Closing Date of each of the following
conditions (any or all of which may be waived by a particular Purchaser on
behalf of itself in writing, in whole or in part, to the extent permitted by
applicable Law):
     (i) the Partnership shall have performed and complied with the covenants
and agreements contained in this Agreement that are required to be performed and
complied with by the Partnership on or prior to the Closing Date;

19



--------------------------------------------------------------------------------



 



     (ii) the representations and warranties of the Partnership contained in
this Agreement that are qualified by materiality or Partnership Material Adverse
Effect shall be true and correct when made and as of the Closing Date and all
other representations and warranties shall be true and correct in all material
respects when made and as of the Closing Date, in each case as though made at
and as of the Closing Date (except that representations made as of a specific
date shall be required to be true and correct as of such date only);
     (iii) since the date of this Agreement, no Partnership Material Adverse
Effect shall have occurred and be continuing;
     (iv) no notice of delisting from the NYSE shall have been received by the
Partnership with respect to the Units; and
     (v) the Partnership shall have delivered, or caused to be delivered, to the
Purchasers at the Closing, the Partnership’s closing deliveries described in
Section 6.02.
     (c) The Partnership’s Conditions. The obligation of the Partnership to
consummate the sale of the Purchased Units to each of the Purchasers shall be
subject to the satisfaction on or prior to the Closing Date of each of the
following conditions with respect to each Purchaser individually and not the
Purchasers jointly (any or all of which may be waived by the Partnership in
writing, in whole or in part, to the extent permitted by applicable Law):
     (i) each Purchaser shall have performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by that Purchaser on or prior to the Closing Date;
     (ii) the representations and warranties of each Purchaser contained in this
Agreement that are qualified by materiality or Purchaser Material Adverse Effect
shall be true and correct when made and as of the Closing Date and all other
representations and warranties of the Purchasers shall be true and correct in
all material respects when made and as of the Closing Date, in each case as
though made at and as of the Closing Date (except that representations made as
of a specific date shall be required to be true and correct as of such date
only);
     (iii) since the date of this Agreement, no Purchaser Material Adverse
Effect shall have occurred and be continuing; and
     (iv) each Purchaser shall have delivered, or caused to be delivered, to the
Partnership at the Closing, such Purchaser’s closing deliveries described in
Section 6.03.
     Section 6.02 Partnership Deliveries. At the Closing, subject to the terms
and conditions of this Agreement, the Partnership will deliver, or cause to be
delivered, to each Purchaser:

20



--------------------------------------------------------------------------------



 



     (a) The Purchased Units by delivering certificates (bearing the legend set
forth in Section 4.08 and meeting the requirements of the Partnership Agreement)
evidencing such Purchased Units at the Closing, all free and clear of any Liens,
encumbrances or interests of any other party other than restrictions on transfer
imposed by federal and state securities Laws and those imposed by such
Purchaser;
     (b) Copies of (i) the Certificate of Limited Partnership of the Partnership
and (ii) the Certificate of Formation of the General Partner, each certified by
the Secretary of State of the State of Delaware, dated as of a recent date, and
as certified pursuant to Section 6.02(h);
     (c) A certificate of the Secretary of State of the State of Delaware, dated
as of a recent date, that each of the Partnership and the General Partner is in
good standing;
     (d) A cross-receipt, dated the Closing Date, executed by the Partnership
and delivered to each Purchaser certifying that it has received the Allocated
Purchase Amount with respect to the Purchased Units issued and sold to such
Purchaser;
     (e) The Registration Rights Agreement in substantially the form attached to
this Agreement as Exhibit A, which shall have been duly executed by the
Partnership;
     (f) An opinion addressed to the Purchasers from legal counsel to the
Partnership, dated the Closing Date, substantially similar in substance to the
form of opinion attached to this Agreement as Exhibit B;
     (g) An Officer’s Certificate substantially in the form attached to this
Agreement as Exhibit C; and
     (h) A certificate of the Secretary or Assistant Secretary of the General
Partner, on behalf of itself and the Partnership, certifying as to (i) the
Certificate of Limited Partnership of the Partnership; (ii) the Certificate of
Formation of the General Partner; (iii) the Partnership Agreement, as amended;
(iv) the limited liability company agreement, as amended, of the General
Partner; (v) board resolutions authorizing the execution and delivery of the
Basic Documents and the consummation of the transactions contemplated thereby
and hereby; and (vi) the incumbent officers authorized to execute the Basic
Documents, setting forth the name and title and bearing the signatures of such
officers.
     Section 6.03 Purchaser Deliveries. At the Closing, subject to the terms and
conditions of this Agreement, each Purchaser will deliver, or cause to be
delivered:
     (a) payment to the Partnership of such Purchaser’s Allocated Purchase
Amount by wire transfer(s) of immediately available funds to an account
designated by Partnership in writing at least two (2) Business Days prior to the
Closing Date;
     (b) the Registration Rights Agreement in substantially the form attached to
this Agreement as Exhibit A, which shall have been duly executed by such
Purchaser;

21



--------------------------------------------------------------------------------



 



     (c) a cross-receipt, dated the Closing Date, executed by such Purchaser and
delivered to the Partnership certifying that such Purchaser has received
certificates evidencing the number of Purchased Units set forth opposite the
name of such Purchaser on Schedule 2.01; and
     (d) an Officer’s Certificate substantially in the form attached to this
Agreement as Exhibit D.
ARTICLE VII
INDEMNIFICATION, COSTS AND EXPENSES
     Section 7.01 Indemnification by the Partnership. The Partnership agrees to
indemnify each Purchaser and its Representatives (collectively, “Purchaser
Related Parties”) from, and hold each of them harmless against, any and all
losses, actions, suits, proceedings (including any investigations, litigation or
inquiries), demands and causes of action, and, in connection therewith, and
promptly on demand, pay and reimburse each of them for all costs, losses,
liabilities, damages, or expenses of any kind or nature whatsoever, including
the reasonable fees and disbursements of counsel and all other reasonable
expenses incurred in connection with investigating, defending or preparing to
defend any such matter that may be incurred by them or asserted against or
involve any of them as a result of, arising out of, or in any way related to the
breach of any of the representations, warranties or covenants of the Partnership
contained herein; provided that such claim for indemnification relating to a
breach of a representation or warranty is made prior to the expiration of such
representation or warranty; and provided further, that no Purchaser Related
Party shall be entitled to recover special, consequential (including lost
profits) or punitive damages. Notwithstanding anything to the contrary,
consequential damages shall not be deemed to include diminution in value of the
Purchased Units, which is specifically included in damages covered by Purchaser
Related Parties’ indemnification.
     Section 7.02 Indemnification by Purchasers. Each Purchaser agrees,
severally and not jointly, to indemnify the Partnership, the General Partner and
their respective Representatives (collectively, “Partnership Related Parties”)
from, and hold each of them harmless against, any and all losses, actions,
suits, proceedings (including any investigations, litigation, or inquiries),
demands and causes of action and, in connection therewith, and promptly upon
demand, pay and reimburse each of them for all costs, losses, liabilities,
damages, or expenses of any kind or nature whatsoever, including, without
limitation, the reasonable fees and disbursements of counsel and all other
reasonable expenses incurred in connection with investigating, defending or
preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them as a result of, arising out of, or in any way
related to the breach of any of the representations, warranties or covenants of
such Purchaser contained herein; provided that such claim for indemnification
relating to a breach of a representation or warranty is made prior to the
expiration of such representation or warranty; and provided further, that no
Partnership Related Party shall be entitled to recover special, consequential
(including lost profits) or punitive damages.
     Section 7.03 Indemnification Procedure. Promptly after any Partnership
Related Party or Purchaser Related Party (hereinafter, the “Indemnified Party”)
has received notice of any indemnifiable claim hereunder, or the commencement of
any action or proceeding by a third

22



--------------------------------------------------------------------------------



 



party, which the Indemnified Party believes in good faith is an indemnifiable
claim under this Agreement, the Indemnified Party shall give the indemnitor
hereunder (the “Indemnifying Party”) written notice of such claim or the
commencement of such action or proceeding, but failure to so notify the
Indemnifying Party will not relieve the Indemnifying Party from any liability it
may have to such Indemnified Party hereunder except to the extent that the
Indemnifying Party is materially prejudiced by such failure. Such notice shall
state the nature and the basis of such claim to the extent then known. The
Indemnifying Party shall have the right to defend and settle, at its own expense
and by its own counsel who shall be reasonably acceptable to the Indemnified
Party, any such matter as long as the Indemnifying Party pursues the same
diligently and in good faith. If the Indemnifying Party undertakes to defend or
settle, it shall promptly notify the Indemnified Party of its intention to do
so, and the Indemnified Party shall cooperate with the Indemnifying Party and
its counsel in all commercially reasonable respects in the defense thereof and
the settlement thereof. Such cooperation shall include furnishing the
Indemnifying Party with any books, records and other information reasonably
requested by the Indemnifying Party and in the Indemnified Party’s possession or
control. Such cooperation of the Indemnified Party shall be at the cost of the
Indemnifying Party. After the Indemnifying Party has notified the Indemnified
Party of its intention to undertake to defend or settle any such asserted
liability, and for so long as the Indemnifying Party diligently pursues such
defense, the Indemnifying Party shall not be liable for any additional legal
expenses incurred by the Indemnified Party in connection with any defense or
settlement of such asserted liability; provided, however, that the Indemnified
Party shall be entitled (i) at its expense, to participate in the defense of
such asserted liability and the negotiations of the settlement thereof and (ii)
if (A) the Indemnifying Party has failed to assume the defense or employ counsel
reasonably acceptable to the Indemnified Party or (B) if the defendants in any
such action include both the Indemnified Party and the Indemnifying Party and
counsel to the Indemnified Party shall have concluded that there may be
reasonable defenses available to the Indemnified Party that are different from
or in addition to those available to the Indemnifying Party or if the interests
of the Indemnified Party reasonably may be deemed to conflict with the interests
of the Indemnifying Party, then the Indemnified Party shall have the right to
select a separate counsel and to assume such legal defense and otherwise to
participate in the defense of such action, with the expenses and fees of such
separate counsel and other expenses related to such participation to be
reimbursed by the Indemnifying Party as incurred. Notwithstanding any other
provision of this Agreement, the Indemnifying Party shall not settle any
indemnified claim without the consent of the Indemnified Party, unless the
settlement thereof imposes no liability or obligation on, involves no admission
of wrongdoing or malfeasance by, and includes a complete release from liability
of, the Indemnified Party.
ARTICLE VIII
MISCELLANEOUS
     Section 8.01 Interpretation. Article, Section, Schedule, and Exhibit
references are to this Agreement, unless otherwise specified. All references to
instruments, documents, contracts, and agreements are references to such
instruments, documents, contracts, and agreements as the same may be amended,
supplemented, and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to.”
Whenever any Party has an obligation under the Basic Documents, the expense of
complying with such obligation shall be an expense of such Party unless
otherwise specified therein. Whenever any

23



--------------------------------------------------------------------------------



 



determination, consent or approval is to be made or given by a Purchaser under
the Basic Documents, such action shall be in such Purchaser’s sole discretion
unless otherwise specified therein. If any provision in the Basic Documents is
held to be illegal, invalid, not binding, or unenforceable, such provision shall
be fully severable and the Basic Documents shall be construed and enforced as if
such illegal, invalid, not binding, or unenforceable provision had never
comprised a part of the Basic Documents, and the remaining provisions shall
remain in full force and effect. The Basic Documents have been reviewed and
negotiated by sophisticated parties with access to legal counsel and shall not
be construed against the drafter.
     Section 8.02 Survival of Provisions. The representations and warranties set
forth in Sections 3.02, 3.04, 3.06, 3.07, 3.12, 3.13, 4.03, 4.04, 4.05, 4.06,
4.07, 4.08, 4.09 and 4.10 of this Agreement shall survive the execution and
delivery of this Agreement indefinitely, and the other representations and
warranties set forth in this Agreement shall survive for a period of twelve
(12) months following the Closing Date regardless of any investigation made by
or on behalf of the Partnership or any Purchaser. The covenants made in this
Agreement or any other Basic Document shall survive the closing of the
transactions described herein and remain operative and in full force and effect
regardless of acceptance of any of the Purchased Units and payment therefor and
repayment, conversion or repurchase thereof. All indemnification obligations of
the Partnership and the Purchasers pursuant to this Agreement and the provisions
of Article VII shall remain operative and in full force and effect unless such
obligations are expressly terminated in a writing by the Parties, regardless of
any purported general termination of this Agreement.
     Section 8.03 No Waiver; Modifications in Writing.
     (a) Delay. No failure or delay on the part of any Party in exercising any
right, power, or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any right, power, or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a Party at Law or in equity or otherwise.
     (b) Specific Waiver. Except as otherwise provided herein, no amendment,
waiver, consent, modification, or termination of any provision of this Agreement
or any other Basic Document shall be effective unless signed by each of Parties
or each of the original signatories thereto affected by such amendment, waiver,
consent, modification, or termination. Any amendment, supplement or modification
of or to any provision of this Agreement or any other Basic Document, any waiver
of any provision of this Agreement or any other Basic Document, and any consent
to any departure by the Partnership from the terms of any provision of this
Agreement or any other Basic Document shall be effective only in the specific
instance and for the specific purpose for which made or given. Except where
notice is specifically required by this Agreement, no notice to or demand on the
Partnership in any case shall entitle the Partnership to any other or further
notice or demand in similar or other circumstances.

24



--------------------------------------------------------------------------------



 



     Section 8.04 Binding Effect; Assignment.
     (a) Binding Effect. This Agreement shall be binding upon the Partnership,
each Purchaser, and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the Parties to this
Agreement and as provided in Article VII, and their respective successors and
permitted assigns.
     (b) Assignment of Purchased Units. All or any portion of a Purchaser’s
Purchased Units purchased pursuant to this Agreement may be sold, assigned or
pledged by such Purchaser, subject to compliance with applicable securities
Laws, Section 4.04, Section 5.02 and the Registration Rights Agreement.
     (c) Assignment of Rights. Each Purchaser under this Agreement may assign
all or any portion of its rights hereunder without the consent of the
Partnership to (i) any Affiliate of such Purchaser or (ii) in connection with a
total return swap or similar transaction with respect to the Purchased Units
purchased by such Purchaser; provided, in each case, the assignee shall be
deemed to be a Purchaser hereunder with respect to such assigned rights and
shall agree to be bound by the provisions of this Agreement. Except as expressly
permitted by this Section 8.04(c), such rights may not otherwise be transferred
except with the prior written consent of the Partnership (which consent shall
not be unreasonably withheld).
     Section 8.05 Aggregation of Purchased Units. All Purchased Units held or
acquired by Persons who are Affiliates of one another shall be aggregated
together for the purpose of determining the availability of any rights under
this Agreement.
     Section 8.06 Confidentiality and Non-Disclosure. Notwithstanding anything
herein to the contrary, each Purchaser that has entered into a confidentiality
agreement in favor of the Partnership shall continue to be bound by such
confidentiality agreement in accordance with the terms thereof.
     Section 8.07 Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by regular mail, registered or certified
mail, return receipt requested, telecopy, air courier guaranteeing overnight
delivery, electronic mail or personal delivery to the addresses listed in
Schedule 8.07 of this Agreement or to such other address as the Partnership or
such Purchaser may designate in writing. All notices and communications shall be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; at the time of transmittal, if sent via electronic mail; upon actual
receipt if sent by registered or certified mail, return receipt requested, or
regular mail, if mailed; when receipt acknowledged, if sent via facsimile; and
upon actual receipt when delivered by air courier guaranteeing overnight
delivery.
     Section 8.08 Removal of Legend. The Partnership shall remove the legend
described in Section 4.08 from the certificates evidencing the Purchased Units
at the request of a Purchaser submitting to the Partnership such certificates,
together with an opinion of counsel of such Purchaser and other documentation,
if required by the Partnership’s transfer agent, to the effect

25



--------------------------------------------------------------------------------



 



that such legend is no longer required under the Securities Act or applicable
state securities Laws, as the case may be, unless the Partnership, with the
advice of counsel, reasonably determines that such removal is inappropriate;
provided that no opinion of counsel shall be required by the Partnership in the
event a Purchaser is effecting a sale of such Purchased Units pursuant to and in
accordance with Rule 144 under the Securities Act or an effective registration
statement and (i) the transfer agent does not require an opinion of counsel or
(ii) the Purchaser provides counsel to the Partnership with such certificates or
other evidence reasonably requested in order for such counsel to render an
opinion to the transfer agent.
     Section 8.09 Entire Agreement. This Agreement, the other Basic Documents
and any confidentiality agreement executed by a Purchaser in favor of the
Partnership are intended by the Parties as a final expression of their agreement
and intended to be a complete and exclusive statement of the agreement and
understanding of the Parties hereto and thereto in respect of the subject matter
contained herein and therein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein with
respect to the rights granted by the Partnership or a Purchaser set forth herein
and therein. This Agreement, the other Basic Documents and any confidentiality
agreement executed by a Purchaser in favor of the Partnership supersede all
prior agreements and understandings between the Parties with respect to such
subject matter. The Schedules and Exhibits referred to herein and attached
hereto are incorporated herein by this reference, and unless the context
expressly requires otherwise, are incorporated in the definition of “Agreement.”
     Section 8.10 Governing Law. This Agreement will be construed in accordance
with and governed by the Laws of the State of New York without regard to
principles of conflicts of Laws that would apply the substantive law of some
other jurisdiction.
     Section 8.11 Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different Parties hereto in separate
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same Agreement.
     Section 8.12 Expenses. The Partnership hereby covenants and agrees to
reimburse Vinson & Elkins L.L.P., counsel to the Purchasers, for reasonable and
documented legal fees incurred in connection with the negotiation, execution,
delivery and performance of the Basic Documents and the transactions
contemplated thereby, such reimburseable amount not to exceed $75,000. If any
action at law or equity is necessary to enforce or interpret the terms of the
Basic Documents, the prevailing party shall be entitled to reasonable attorney’s
fees, out-of-pocket costs and necessary disbursements in addition to any other
relief to which such party may be entitled.
     Section 8.13 Obligations Limited to Parties to Agreement. Each of the
Parties hereto covenants, agrees and acknowledges that no Person other than the
Purchasers (and their permitted assignees) shall have any obligation hereunder
and that, notwithstanding that one or more of the Purchasers may be a
corporation, partnership or limited liability company, no recourse under this
Agreement or the other Basic Documents or under any documents or instruments
delivered in connection herewith or therewith shall be had against any former,
current or future director, officer, employee, agent, general or limited
partner, manager, member,

26



--------------------------------------------------------------------------------



 



stockholder or Affiliate of any of the Purchaser or any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the foregoing, whether by the
enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any applicable Law, it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on or otherwise be
incurred by any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the Purchasers or any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate of
any of the foregoing, as such, for any obligations of the Purchasers under this
Agreement or the other Basic Documents or any documents or instruments delivered
in connection herewith or therewith or for any claim based on, in respect of or
by reason of such obligation or its creation, except in each case for any
assignee of a Purchaser hereunder.
     Section 8.14 Waiver of Preemptive Right and Registration Rights by General
Partner. The General Partner hereby waives (for itself and on behalf of its
Affiliates) its preemptive rights provided under Section 5.9 of the Partnership
Agreement with respect to the issuances of Partnership Securities pursuant to
this Agreement. The General Partner also hereby waives (for itself and on behalf
of its Affiliates) its registration rights provided under Section 7.12(c) of the
Partnership Agreement with respect to the registration of the Purchased Units
pursuant to the Registration Rights Agreement.
     Section 8.15 Termination.
     (a) Notwithstanding anything herein to the contrary, this Agreement may be
terminated at any time at or prior to the Closing by the mutual written consent
of the Purchasers entitled to purchase a majority of the Purchased Units and the
Partnership.
     (b) Notwithstanding anything herein to the contrary, this Agreement shall
automatically terminate at any time at or prior to the Closing:
     (i) if a statute, rule, order, decree or regulation shall have been enacted
or promulgated, or if any action shall have been taken by any Governmental
Authority of competent jurisdiction which permanently restrains, precludes,
enjoins or otherwise prohibits the consummation of the transactions contemplated
by this Agreement or makes the transactions contemplated by this Agreement
illegal; or
     (ii) if the Closing shall not have occurred on or before July 20, 2007.
     (c) In the event of the termination of this Agreement as provided in
Sections 8.15(a) or 8.15(b), this Agreement shall forthwith become null and
void. In the event of such termination, there shall be no liability on the part
of any party hereto, except as set forth in Article VII of this Agreement and
except with respect to the requirement to comply with any confidentiality
agreement in favor of the Partnership; provided that nothing herein shall
relieve any party from any liability or obligation with respect to any willful
breach of this Agreement.

27



--------------------------------------------------------------------------------



 



     Section 8.16 Exceptions. Notwithstanding Sections 4.04, 4.11, 4.12, 5.02,
and 5.11 with respect to Goldman, Sachs & Co. and Morgan Stanley & Co., Inc.,
respectively, and their Affiliates, the restrictions or representations, as
applicable, contained in Sections 4.04, 4.11, 4.12, 5.02 and 5.11 shall only
apply to the Americas Special Situations Group of Goldman Sachs and Morgan
Stanley Strategic Investments, Inc. of Morgan Stanley, respectively, each as
currently configured, and shall not restrict or limit the activities of any area
or division of Goldman, Sachs & Co. or Morgan Stanley & Co., respectively, or
any of their Affiliates, other than the Americas Special Situations Group of
Goldman Sachs and Morgan Stanley Strategic Investments, Inc. of Morgan Stanley,
respectively, each as currently configured.
[Signature Page to Follow.]

28



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as
of the date first above written.

                  ENTERPRISE GP HOLDINGS L.P.    
 
           
 
  By:   EPE Holdings, LLC,    
 
                its General Partner    
 
           
 
  By:   /s/ Richard H. Bachmann
 
Richard H. Bachmann
Executive Vice President, Chief Legal Officer
      and Secretary    
 
                EPE HOLDINGS, LLC    
 
           
 
  By:   /s/ Richard H. Bachmann
 
Richard H. Bachmann
Executive Vice President, Chief Legal Officer
      and Secretary    



 



--------------------------------------------------------------------------------



 



                  SWANK MLP CONVERGENCE FUND, LP    
 
           
 
  By:   /s/ Jerry V. Swank
 
Name: Jerry V. Swank    
 
      Title: Managing Partner    

2



--------------------------------------------------------------------------------



 



                  THE CUSHING MLP OPPORTUNITY FUND I, LP    
 
           
 
  By:   /s/ Jerry V. Swank
 
Name: Jerry V. Swank    
 
      Title: Managing Partner    

3



--------------------------------------------------------------------------------



 



                  THE CUSHING GP STRATEGIES FUND, LP    
 
           
 
  By:   /s/ Jerry V. Swank
 
Name: Jerry V. Swank    
 
      Title: Managing Partner    

4



--------------------------------------------------------------------------------



 



                  TCF GEARING FUND, LP    
 
           
 
  By:   /s/ Jerry V. Swank
 
Name: Jerry V. Swank    
 
      Title: Managing Partner    

5



--------------------------------------------------------------------------------



 



                  THE CUSHING MLP ENHANCED RETURN
               FUND, LP    
 
           
 
  By:   /s/ Jerry V. Swank
 
Name: Jerry V. Swank    
 
      Title: Managing Partner    

6



--------------------------------------------------------------------------------



 



                  CONTINENTAL CASUALTY COMPANY    
 
           
 
  By:   /s/ Jerry V. Swank
 
Name: Jerry V. Swank    
 
      Title: Managing Partner    

7



--------------------------------------------------------------------------------



 



                  STRUCTURED FINANCE AMERICAS, LLC    
 
           
 
  By:   /s/ Sunil Hariani
 
Name: Sunil Hariani    
 
      Title: Vice President    
 
           
 
  By:   /s/ Andrea Leung
 
Name: Andrea Leung    
 
      Title: Vice President    

8



--------------------------------------------------------------------------------



 



                  OMEGA CAPITAL PARTNERS, L.P.
OMEGA CAPITAL INVESTORS, L.P.
OMEGA SPV PARTNERS V, L.P.
OMEGA EQUITY INVESTORS, L.P.
BETA EQUITIES, INC.
GS&CO PROFIT SHARING MASTER TRUST
PRESIDENTIAL LIFE CORPORATION
THE MINISTERS AND MISSIONARIES BENEFIT BOARD OF AMERICAN BAPTIST CHURCHES    
 
           
 
  By:   Omega Advisors, Inc.,
as Investment Manager    
 
           
 
  By:   /s/ Denis Wong
 
Name: Denis Wong    
 
      Title: Chief Operating Officer    

9



--------------------------------------------------------------------------------



 



            KAYNE ANDERSON MLP INVESTMENT COMPANY
      By:   /s/ David Shladovsky         Name:   David Shladovsky       
Title:   General Counsel     

10



--------------------------------------------------------------------------------



 



           
KAYNE ANDERSON CAPITAL INCOME PARTNERS (QP), LP

      By:   Kayne Anderson Capital Advisors, L.P.,         it general partner   
                  By:   /s/ David Shladovsky         Name:   David Shladovsky   
    Title:   General Counsel     

11



--------------------------------------------------------------------------------



 



            KAYNE ANDERSON MLP FUND, LP
      By:   Kayne Anderson Capital Advisors, L.P.,         its general partner 
                    By:   /s/ David Shladovsky         Name:   David Shladovsky 
      Title:   General Counsel     

12



--------------------------------------------------------------------------------



 



           
KAYNE ANDERSON MIDSTREAM OPPORTUNITIES FUND, LP
      By:   Kayne Anderson Capital Advisors, L.P.,         its general partner 
                    By:   /s/ David Shladovsky         Name:   David Shladovsky 
      Title:   General Counsel     

13



--------------------------------------------------------------------------------



 



           
KAYNE ANDERSON NON-TRADITIONAL INVESTMENTS, LP

    By:   Kayne Anderson Capital Advisors, L.P.,         its general partner   
                  By:   /s/ David Shladovsky         Name:   David Shladovsky   
    Title:   General Counsel     

14



--------------------------------------------------------------------------------



 



            ARBCO II, LP
      By:   Kayne Anderson Capital Advisors, L.P.,         its general partner 
                    By:   /s/ David Shladovsky         Name:   David Shladovsky 
      Title:   General Counsel     

15



--------------------------------------------------------------------------------



 



                  LB I GROUP INC.    
 
      On behalf of Global Principal Strategies    
 
           
 
  By:   /s/ Ashvin Rao
 
Name: Ashvin Rao    
 
      Title: Vice President    

16



--------------------------------------------------------------------------------



 



                  LB I GROUP INC.    
 
      On behalf of Global Trading Strategies    
 
           
 
  By:   /s/ Eric C. Salzman
 
Name: Eric C. Salzman    
 
      Title: Managing Director    

17



--------------------------------------------------------------------------------



 



            Equity Strategies/SSG
      By:   LB I Group Inc.                               By:   /s/ Leon
Zaltzman         Name:   Leon Zaltzman        Title:   Managing Director     

18



--------------------------------------------------------------------------------



 



            LEHMAN BROTHERS MLP OPPORTUNITY FUND L.P.
      By:   /s/ Kyri Loupis         Name:   Kyri Loupis        Title:   Senior
Vice President     

19



--------------------------------------------------------------------------------



 



            GOLDMAN, SACHS & CO
      By:   /s/ Vivian Lau         Name:   Vivian Lau        Title:   Authorized
Signatory   

20



--------------------------------------------------------------------------------



 



         

         
 
  /s/ Howard L. Terry
 
Name: Howard L. Terry    

21



--------------------------------------------------------------------------------



 



                  CITIGROUP FINANCIAL PRODUCTS INC.    
 
           
 
  By:   /s/ Bret Engelkemier
 
Name: Bret Engelkemier    
 
      Title: Managing Director    

22



--------------------------------------------------------------------------------



 



                  CITIGROUP GLOBAL MARKETS, INC.    
 
           
 
  By:   /s/ Leonard Ellis
 
Name: Leonard Ellis    
 
      Title: Managing Director    

23



--------------------------------------------------------------------------------



 



                  ZLP FUND, LP    
 
           
 
  By:   Zimmer Lucas Partners, LLC,    
 
      its General Partner    
 
           
 
  By:   /s/ Craig M. Lucas
 
Name: Craig M. Lucas    
 
      Title: Managing Member    

24



--------------------------------------------------------------------------------



 



                  CREDIT SUISSE MANAGEMENT LLC    
 
           
 
  By:   /s/ Gerard Mortagh
 
   
 
      Name: Gerard Mortagh    
 
      Title: Managing Director    

25



--------------------------------------------------------------------------------



 



                  HITE HEDGE LP    
 
           
 
  By:   HITE Hedge Asset Management LLC    
 
           
 
  By:   /s/ James Jampel
 
Name: James Jampel    
 
      Title: President    

26



--------------------------------------------------------------------------------



 



                  HITE MLP LP    
 
           
 
  By:   HITE Hedge Asset Management LLC    
 
           
 
  By:   /s/ James Jampel
 
   
 
      Name: James Jampel    
 
      Title: President    

27



--------------------------------------------------------------------------------



 



                  STACY FAMILY TRUST    
 
           
 
  By:   /s/ Stacy Schusterman
 
   
 
      Name: Stacy Schusterman    
 
      Title: Trustee    

28



--------------------------------------------------------------------------------



 



                  AT MLP FUND LLC    
 
           
 
  By:   /s/ Paul McPheeters
 
   
 
      Name: Paul McPheeters    
 
      Title: Managing Director    

29



--------------------------------------------------------------------------------



 



                  THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY    
 
           
 
  By:   /s/ David A. Barras
 
   
 
      Name: David A. Barras    
 
      Title: Its Authorized Representative    

30



--------------------------------------------------------------------------------



 



                  GPS NEW EQUITY FUND LP    
 
           
 
  By:   GPS Partners LLC    
 
      Its General Partner    
 
           
 
  By:   /s/ Brett Messing
 
Name: Brett Messing    
 
      Title: Managing Member    

31



--------------------------------------------------------------------------------



 



                  GPS HIGH YIELD EQUITIES FUND LP    
 
           
 
  By:   GPS Partners LLC    
 
      Its General Partner    
 
           
 
  By:   /s/ Brett Messing
 
Name: Brett Messing    
 
      Title: Managing Member    

32



--------------------------------------------------------------------------------



 



                  GPS INCOME FUND LP    
 
           
 
  By:   GPS Partners LLC    
 
      Its General Partner    
 
           
 
  By:   /s/ Brett Messing
 
Name: Brett Messing    
 
      Title: Managing Member    

33



--------------------------------------------------------------------------------



 



                  MORGAN STANLEY STRATEGIC
INVESTMENTS, INC.    
 
           
 
  By:   /s/ Alan Thomas
 
Name: Alan Thomas    
 
      Title: Vice President    

34



--------------------------------------------------------------------------------



 



            TORTOISE TOTAL RETURN FUND LLC
      By:   /s/ David Schulte         Name:   David Schulte        Title:  
Chief Executive Officer   

35



--------------------------------------------------------------------------------



 



         

            TORTOISE ENERGY CAPITAL CORPORATION
      By:   /s/ David Schulte         Name:   David Schulte        Title:  
Chief Executive Officer   

36



--------------------------------------------------------------------------------



 



         

                  BSP PARTNERS, L.P.    
 
           
 
  By:   The Baupost Group, L.L.C., its managing general partner    
 
           
 
  By:   /s/ Scott A. Nathan
 
Name: Scott A. Nathan    
 
      Title: Managing Director    

37



--------------------------------------------------------------------------------



 



                  HB INSTITUTIONAL LIMITED PARTNERSHIP      
 
  By:   The Baupost Group, L.L.C., its managing general partner    
 
           
 
  By:   /s/ Scott A. Nathan
 
Name: Scott A. Nathan    
 
      Title: Managing Director    

38



--------------------------------------------------------------------------------



 



                  PB INSTITUTIONAL LIMITED PARTNERSHIP    
 
           
 
  By:   The Baupost Group, L.L.C., its managing general partner    
 
           
 
  By:   /s/ Scott A. Nathan
 
Name: Scott A. Nathan    
 
      Title: Managing Director    

39



--------------------------------------------------------------------------------



 



                  YB INSTITUTIONAL LIMITED PARTNERSHIP    
 
           
 
  By:   The Baupost Group, L.L.C., its managing general partner    
 
           
 
  By:   /s/ Scott A. Nathan
 
Name: Scott A. Nathan    
 
      Title: Managing Director    

40



--------------------------------------------------------------------------------



 



                  CAPITAL VENTURES INTERNATIONAL    
 
           
 
  By:   Heights Capital Management    
 
           
 
  By:   /s/ Martin Kobinger
 
Name: Martin Kobinger    
 
      Title: Investment Manager    

41